DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 

Status of Claims
Claims 1-8 remain pending, and are rejected. 


Response to Arguments
Applicant’s arguments filed on 12/29/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/29/2020 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. As disclosed, the artificial intelligence is no more than an automation of data analysis from a set of instructions, and does not improve or change the ability of the computer. Furthermore, the artificial intelligence is disclosed with a very high level of generality, and is merely disclosed as being used to perform the abstract idea. There is not disclosure to how the artificial intelligence is implemented to perform the steps of the method, but merely that the server uses artificial intelligence. As such, the interpretation is that the artificial intelligence is merely automating instructions to analyze data a particular way. Additionally, determining products of interest to a user and determining on-hand inventory available is not an improvement of any technology, but an improvement of an abstract idea of marketing, which is a commercial endeavor. As defined in the 2019 Revised Patent Subject Matter Eligibility Guidance, such marketing procedures fall under the abstract grouping of Certain Methods of Organizing Human Activity. The instant claims are not directed to changing or improving any computer functionality, but to the improvement of an abstract idea, and merely implementing it onto an online environment,
As such, the rejection under 35 U.S.C. 101 has been maintained below. 

Applicant’s arguments filed on 12/29/2020with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s amendments necessitated new grounds of rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-7 are directed to a method, which is a process. Claim 8 is directed to a non-transitory machine readable storage medium, which is an article of manufacture. Therefore, claims 1-8 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of recommending an item of interest that is in stock to a user available at one of a plurality of merchants:
determining potential interests of a user of a digital data platform;
generating a product recommendation based on the determined interests;
aggregating data from plural disparate sources regarding inventory availability;
filtering the aggregated data to determine on-hand inventory availability in accord with the product recommendation by filtering out in-process and/or reserve inventory of retail outlets selected from a group consisting of: retail outlets within a predetermined distance to a user, retail outlets frequented by the user, and detail outlets favored by the user, and to minimize offering more inventory than the determined on-hand inventory;
transferring the product recommendation and determined on-hand inventory from the retail outlets to be displayed..


Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
server;
artificial intelligence;
client digital data device;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite a server, artificial intelligence, and a client digital data device, the claims merely use a general-purpose processing devices in the claims. As discussed on page 3 of the Applicant’s specification, the digital data processing system is a server with no further description. The high level of generality suggest that it is a server as is well-known in the art. Page 3 of the specification also discloses the client devices as conventional desktop computers, laptops, mobile phones, etc. The computing devices merely serves to generally link the claims to a particular technological environment, 

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (transferring the product recommendation…, etc.), performing repetitive calculations (determining potential interests…, etc.), and storing and retrieving information in memory (aggregating data…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (non-transitory machine readable storage medium), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 8 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claim 8 is rejected for at least similar rationale as discussed above.


Thus, dependent claims 2-7 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable by Perks (US 20120123674 A1) in view of Lieberman (US 6,353,822 B1), in further view of Franco (US 7,725,366 B1), and in even further view of MacLaurin (US 20150134488 A1).

Regarding Claim 1: Perks discloses a method comprising:
generating, at the server using artificial intelligence, a product recommendation based on the determined interests; Perks discloses determining products to recommend to the user based on the products of interest of the user, user preferences, and shopping history (Perks: [0031]; see also: [0027]; [0042]; [0051]).
aggregating, at the server, data from plural disparate sources regarding inventory availability; Perks discloses aggregating inventory data from plurality of retails stores, online retailer, etc. by pinging the data sources periodically or from a data push from the data sources to the aggregator (Perks: [0041]; see also: [0005]; [0017]; [0029]; [0044]; Fig. 3, #302).
transferring, from the server, the product recommendation, along with inventory availability, to a client digital data device for presentation to the user. Perks discloses presenting the product of information to the user along with merchants who have the product in stock (Perks: [0033]; see also: [0021]; [0027]; [0049]; [0052]; Fig. 5, #514; Fig. 6, #610).

Perks does not explicitly teach a method comprising:
determining, at a server using artificial intelligence, potential interests of a user of a digital data platform;
filtering, at the server, the aggregated data to determine on-hand inventory availability in accord with the product recommendation by filtering out in-process orders and/or reserve inventory of retail outlets selected from a group consisting of: retail outlets within a predetermined distance to a user, retail outlets frequented by the user, and retail outlets favored by the user, and to minimize offering more inventory that the determined on-hand inventory;
Notably, however, Perks does disclose where the user can indicate a product list, and the platform can determine products of interest that are substitutes or accessories, further determined by a profile of user preferences and shopping history (Perks: [0027-0030]).
To that accord, Lieberman does teach determining, at a server using artificial intelligence, potential interests of a user of a digital data platform; Lieberman teaches determining interests of the user by tracking web page activity (Lieberman: col. 3, ln. 53-58; see also: col. 6, ln 16-56; col. 7, ln. 19-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of potential interests to the invention of Perks. One of ordinary skill in the art would have been motivated to do so in order to present items of interest from a large amount of data to the user with more depth (Lieberman: col. 3, ln. 15-24).

Perks in view of Lieberman does not explicitly teach filtering, at the server, the aggregated data to determine on-hand inventory availability in accord with the product recommendation by filtering out in-process orders and/or reserve inventory of retail outlets selected from a group consisting of: retail outlets within a predetermined distance to a user, retail outlets frequented by the user, and retail outlets favored by the user, and to minimize offering more inventory that the determined on-hand inventory; Notably, however, Perks does disclose presenting the product information to the user along with merchants who have the product in stock (Perks: [0033]).
To that accord, Franco does teach filtering, at the server, the aggregated data to determine on-hand inventory availability in accord with the product recommendation by filtering out in-process orders and/or reserve inventory; Franco teaches removing the quantity of items from the inventory report that are placed on reservation for pending transactions for each merchant (Franco: col. 24, ln. 38-64).


Park in view of Lieberman, and in further view of Franco does not explicitly teach retail outlets selected from a group consisting of: retail outlets within a predetermined distance to a user, retail outlets frequented by the user, and retail outlets favored by the user;  Notably, however, Perks does disclose identifying stores that are near the location of the user (Perks: [0007]).
To that accord, MacLaurin does teach retail outlets selected from a group consisting of: retail outlets within a predetermined distance to a user, retail outlets frequented by the user, and retail outlets favored by the user; The Examiner notes that the Applicant recites from a group consisting of in the claim. MacLaurin teaches detecting available inventory and item affinity, identifying a merchant within a predetermined distance to the user (MacLaurin: [0019]; see also: [0034]; [0047]; [0063]; [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the retail outlet being within a predetermined distance to a user to the invention of Perks. One of ordinary skill in the art would have been motivated to do so in order to allow the customer to conveniently pick up the items from their current location (MacLaurin: [0003]).

Regarding Claim 2: Perks in view of Lieberman, in further view of Franco, and in even further view of MacLaurin discloses the limitations of claim 1 above.
Perks does not explicitly teach monitoring communications between the platform and the client digital data device, where those communications include at least one of web pages, files and other content downloaded to the client digital data device and further include responses from the client digital data device to the downloaded content. Notably, however, Perks does teach accessing a user’s shopping history to determine preferences (Perks: [0030]).
To that accord, Lieberman does teach monitoring communications between the platform and the client digital data device, where those communications include at least one of web pages, files and other content downloaded to the client digital data device and further include responses from the client digital data device to the downloaded content. Examiner notes that Applicant recites at least one of in the claims. Lieberman teaches tracking web pages retrieved by the browser of the user device and which links are followed and what searches are initiated from the web page retrieval (Lieberman: col. 3, ln. 53-58; col. 4, ln. 11-15; col. 6, ln. 19-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the monitoring of communications with at least one web page and response to the invention of Perks. One of ordinary skill in the art would have been motivated to do so in order to identify additional items of interest to the user without interrupting the user’s activities (Lieberman: col. 3, ln. 57-63).
Regarding Claim 3: Perks in view of Lieberman, in further view of Franco, and in even further view of MacLaurin discloses the limitations of claim 1 above.
Perks further discloses the determining step including inferring any of interests of the user and/or trends by monitoring any of (i) interactions between the platform and other users thereof, and (ii) social media feeds. Examiner notes that Applicant recites any of in the claim. Perks discloses determining which products many users buy in conjunction (Perks: [0030]).

Regarding Claim 4: Perks in view of Lieberman, in further view of Franco, and in even further view of MacLaurin discloses the limitations of claim 1 above.
Perks further discloses the determining step including accessing user data from any of account databases and other information maintained by or accessible to the platform. Perks discloses the data store containing user shopping profiles of user preferences that can be accessed to determine user interests and recommendations (Perks: [0032]; see also: [0030]).

Regarding Claim 5: Perks in view of Lieberman, in further view of Franco, and in even further view of MacLaurin discloses the limitations of claim 1 above.
Perks further discloses the aggregating step including, with digital data processing equipment associated with plural disparate sources, generating data with respect to those sources and publishing that data over a distributed network to an event processor. Perks discloses aggregating inventory data from a plurality of retail stores and online retailers (Perks: [0040-0041]; see also: [0005]) and the data being received and stored in a data store of the platform that is accessible to the processor (Perks: [0060-0061]; [0041]; see also: Fig. 6, #902,908).

Regarding Claim 7: Perks in view of Lieberman, in further view of Franco, and in even further view of MacLaurin discloses the limitations of claim 5 above.
Perks further discloses the filtering step including filtering the inventory data in accord with product information and locales specified in the product recommendation. Perks discloses searching the data store of inventory data for the products for recommendation and by the geographic area of interest to the user (Perks: [0021]; see also: [0005]; [0019]; [0031]; [0036]; [0055]).

Regarding Claim 8 and 9: Claims 8 and 9 recite substantially similar limitations as claim 1. Therefore, claims 8 and 9 are rejected under the same rationale as claim 1 above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Perks (US 20120123674 A1), Lieberman (US 6,353,822 B1), Franco (US 7,725,366 B1), and MacLaurin (US 20150134488 A1), in view of Ekambaram (US 20150032551 A1).

Regarding Claim 6:  The combination of Perks, Lieberman, Franco, and LacLaurin discloses the limitations of claim 5 above.
The combination does not explicitly teach the aggregating step including receiving the published data through subscription to the event processor and distributing that data to a plurality of requesting devices over the distributed network. Notably, however, Perks does teach aggregating inventory data from a plurality of retailers, wherein the data can be searched and displayed to users (Perks: [0040]; [0033]).
the aggregating step including receiving the published data through subscription to the event processor and distributing that data to a plurality of requesting devices over the distributed network. Ekambaram teaches collecting data from multiple product data sources from retailers that are subscribers to the platform, which can be delivered to requesting user devices (Ekambaram: [0028]; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the subscription to the platform to the invention of the combination of Perks, Lieberman, Franco, and MacLaurin. One of ordinary skill in the art would have been motivated to do so in order to disseminate retailer’s advertisements to users in a non-intrusive manner (Ekambaram: [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY J KANG/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625